Title: Thomas Jefferson to John S. Skinner, 16 May 1820
From: Jefferson, Thomas
To: Skinner, John Stuart


					
						Sir
						
							Monticello
							May 16. 20.
						
					
					I am not able to give you any certain information of the Lupinella. mr Appleton, our Consul at Leghorn sent me some of the seed, but, done at length with these things, and more disposed to retire from old cares than to undertake new ones, I put it into younger hands for trial. I saw, in one instance, the young plants, just up, and leafed, and thought them decisively the Saint foin, already known to us, and so generally cultivated on the borders of the Mediterranean. never having seen the term Lupinella in any book either of Italian or other husbandry nor even in a dictionary, I suppose it to be the local, & especially the Tuscan name for St foin. but this is conjecture only.   there is a species of St foin, called Sulla, raised abundantly in the island of Malta, where no rain falls from Spring to Autumn, and which still yields good crops. it is not so heavily leafed as the other, but is very valuable for countries subject to severe droughts. about the year 1785. or 6. I procured the seed of this from Malta, and sent it to the Agricultural society of South Carolina; but I believe they found it less advantageous than the Guinea grass. and did not pursue it’s culture. I salute you with esteem and respect.
					
						
							Th: Jefferson
						
					
				 